DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5,6,8,12,13,15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiPalma 4,70,083. Regarding claim 1, DiPalma discloses a connector assembly for protecting electrical connections in  hazardous environment, comprising: a first connector  10,16 comprising a first end and a second end opposite the first end, the first end comprising a plurality of electrical contacts 19 configured to  be electrically coupled to a complimentary connector 16,10, wherein the first connector is configured to receive an electrical cable 17 at the second end; a plug casting  (flange area,not numbered, between 11 and 27 in fig. 2) circumscribing and secured onto the first connector; and an elongated mesh grip coupled to the plug casting, the mesh grip including a mesh 29 sized to surround the electrical cable, the mesh including a first end and a second end, the mesh having a diameter that is a transverse diameter of a channel defined by the mesh and configured to receive the electrical cable therethrough (see fig. 1), wherein the diameter of the mesh decreases when one of the first and second ends of the mesh is pulled away from the other of the first and second ends of the mesh (col.3, lines 1-9). 

Regarding claims 5 and 12, the mesh grip is a wire mesh grip. 
Regarding claims 6 and 13, the wire mesh grip comprises a plurality of wires interweaving and forming the mesh.
Regarding claim 15,  DiPalma discloses a connector assembly for protecting electrical connections in a hazardous environment, comprising: a female connector 16 comprising a first end and a second end opposite the first end, the first end comprising a plurality of electrical 
Regarding claim 16, the plug casting is a first plug casting circumscribing and secured onto the female connector, the elongated mesh grip is a first elongated mesh grip coupled to the first plug casting and including a first mesh sized to surround the first electrical cable, the connector assembly further comprising: a second plug casting circumscribing and secured onto the male connector; and a second elongated mesh grip coupled to the second plug casting and including a second mesh sized to surround the second electrical cable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiPalma in view of Moreau et al 10,449662. Regarding claims 2, 9 and 17, DiPalma discloses the invention substantially as claimed. DiPalma discloses the first connector could be male or female and uses screws 23 for fastening the brackets 22 to the mesh grip. DiPalma does not disclose carabiners for fastening the mesh grip. However, carabiners are well known fasteners in the art as evidenced by Moreau et al. It would have been obvious to one of ordinary skill to modify the connector assembly of DiPalma with a carabiner instead of screws for fastening as they are well known as releasable fasteners as taught by Moreau et al.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiPalma in view of Moreau et al 10,449662 and Kellems 2,143,985. 
Regarding claims 7, 14 and 20, DiPalma discloses the invention substantially as claimed. DiPalma does not disclose the connector assembly further comprising one or more carabiners coupled to the plug casting, wherein the mesh grip forming an eye loop, and the eye loop  inserted into the carabiner. However,  Kellems discloses a mesh grip with an eye loop 17 and Moreau discloses  a carabiner sized to be attached to an eyelet (col. 6, lines 47-60). Therefore it would have been obvious to one of ordinary skill to modify the connector assembly of DiPalma by providing the mesh grip with an eye loop and the eye loop inserted into the carabiner as taught by Moreau and Kellems for releasable fastening.
Allowable Subject Matter
Claims 3,4,10,18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
regarding claims 3,10 and 18 patentability resides, at least in part  in the connector assembly having one or more levers coupled to the plug casting; and one or more carabiners coupled to the levers and the mesh grip, in combination with the other limitations of the base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833